      Case 4:20-cv-03056-DMR Document 116 Filed 01/06/21 Page 1 of 2



 1   HERRERA KENNEDY LLP                    LIEFF CABRASER HEIMANN &
     Shawn M. Kennedy (SBN 218472)          BERNSTEIN, LLP
 2   skennedy@herrerakennedy.com            Michael W. Sobol (SBN 194857)
     Bret D. Hembd (SBN 272826)             msobol@lchb.com
 3   bhembd@herrerakennedy.com              Melissa Gardner (SBN 289096)
     4590 MacArthur Blvd., Suite 500        mgardner@lchb.com
 4   Newport Beach, CA 92660                275 Battery Street, 29th Floor
     Tel: (949) 936-0900                    San Francisco, CA 94111-3339
 5   Fax: (855) 969-2050                    Tel: (415) 956-1000
                                            Fax: (415) 956-1008
 6   HERRERA KENNEDY LLP
     Nicomedes Sy Herrera (SBN 275332)      BURNS CHAREST LLP
 7   nherrera@herrerakennedy.com            Warren T. Burns (Pro Hac Vice)
     Laura E. Seidl (SBN 269891)            wburns@burnscharest.com
 8   lseidl@herrerakennedy.com              Russell Herman (Pro Hac Vice)
     1300 Clay Street, Suite 600            rherman@burnscharest.com
 9   Oakland, CA 94612                      900 Jackson Street, Suite 500
     Tel: (510) 422-4700                    Dallas, TX 75202
10   Fax: (855) 969-2050                    Tel: (469) 904-4550
                                            Fax: (469) 444-5002
11   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP                         BURNS CHAREST LLP
12   Rachel Geman (Pro Hac Vice)            Christopher J. Cormier (Pro Hac Vice)
     rgeman@lchb.com                        ccormier@burnscharest.com
13   Rhea Ghosh (Pro Hac Vice)              4725 Wisconsin Avenue, NW, Suite 200
     rghosh@lchb.com                        Washington, DC 20016
14   250 Hudson Street, 8th Floor           Tel: (202) 577-3977
     New York, NY 10013-1413                Fax: (469) 444-5002
15   Tel: (212) 355-9500
     Fax: (212) 355-9592
16
     Interim Co-Lead Class Counsel
17
18                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
19
                                   OAKLAND DIVISION
20
     IN RE PLAID INC. PRIVACY                 Master Docket No.: 4:20-cv-03056-DMR
21   LITIGATION
                                              NOTICE OF CHANGE OF LAW FIRM
22                                            NAME
23   THIS DOCUMENT RELATES TO:                Hon. Donna M. Ryu
     ALL ACTIONS
24
                                              Action Filed:      May 4, 2020
25
                                              Trial Date:        None Set
26
27
28

                                                            NOTICE OF CHANGE OF LAW FIRM NAME
                                                                       CASE NO. 4:20-CV-03056-DMR
      Case 4:20-cv-03056-DMR Document 116 Filed 01/06/21 Page 2 of 2



 1   TO THE COURT AND ALL COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that Herrera Purdy LLP has changed its name to Herrera
 3   Kennedy LLP. The office address, telephone number, and facsimile number remain the same.
 4   However, all e-mail addresses have changed to reflect the HerreraKennedy.com domain name.
 5
     Dated: January 6, 2021                    Respectfully submitted,
 6
 7                                             By: /s/ Shawn Kennedy
                                                   Shawn M. Kennedy
 8
                                                   HERRERA KENNEDY LLP
 9                                                 Shawn M. Kennedy (SBN 218472)
10                                                 skennedy@herrerakennedy.com
                                                   Bret D. Hembd (SBN 272826)
11                                                 bhembd@herrerakennedy.com
                                                   4590 MacArthur Blvd., Suite 500
12                                                 Newport Beach, CA 92660
                                                   Telephone: (949) 936-0900
13                                                 Fax: (855) 969-2050
14
                                                   HERRERA KENNEDY LLP
15                                                 Nicomedes Sy Herrera (SBN 275332)
                                                   nherrera@herrerakennedy.com
16                                                 Laura E. Seidl (SBN 269891)
                                                   lseidl@herrerakennedy.com
17
                                                   1300 Clay Street, Suite 600
18                                                 Oakland, CA 94612
                                                   Telephone: (510) 422-4700
19                                                 Fax: (855) 969-2050

20
                                                   Interim Co-Lead Class Counsel
21
22
23
24
25
26
27
28

                                                                NOTICE OF CHANGE OF LAW FIRM NAME
                                                -1-                        CASE NO. 4:20-CV-03056-DMR
